Citation Nr: 1037796	
Decision Date: 10/06/10    Archive Date: 10/15/10

DOCKET NO.  09-06 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

K. Fitch, Counsel





INTRODUCTION

The Veteran served on active duty from May 1967 to May 1970, and 
from June 1975 to September 1989.  The Veteran is also noted to 
have unverified active service from September 1972 to June 1975.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 rating decision issued by a 
Department of Veterans Affairs (VA) Regional Office (RO) that, in 
pertinent part, denied the Veteran's claim.  The Veteran filed a 
notice of disagreement dated in September 2008, and the RO issued 
a statement of the case in February 2009.  The Veteran filed a 
substantive appeal in March 2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Based on a review of the Veteran's claims file, the Board finds 
that his claim of entitlement to a TDIU must be remanded for 
additional development.  

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340; 4.16.  Marginal employment shall not be 
considered substantially gainful employment.  38 C.F.R. 
§ 4.16(a).  

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable at 
40 percent or more, and sufficient additional disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a); 4.19.  
Factors to be considered are the Veteran's education, employment 
history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326 (1991).

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) Disabilities of one or both 
upper extremities, or of one or both lower extremities, including 
the bilateral factor, if applicable, (2) Disabilities resulting 
from common etiology or a single accident, (3) Disabilities 
affecting a single body system, e.g. orthopedic, digestive, 
respiratory, cardiovascular-renal, neuropsychiatric, (4) Multiple 
injuries incurred in action, or (5) Multiple disabilities 
incurred as a prisoner of war.  It is provided further that the 
existence or degree of nonservice-connected disabilities or 
previous unemployability status will be disregarded where the 
required percentages for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the Veteran 
unemployable.  38 C.F.R. § 4.16(a).

It is the established policy of VA that all Veterans who are 
unable to secure and follow a substantially gainful occupation by 
reason of service-connected disabilities shall be rated totally 
disabled.  Therefore, in the case of Veterans who are 
unemployable by reason of service-connected disabilities, but who 
fail to meet these schedular percentage standards, the case 
should be submitted to the Director, Compensation and Pension 
Service, for extra-schedular consideration.  38 C.F.R. 
§ 4.16(b).  

The United States Court of Appeals for Veterans Claims (Court) 
has held that in determining whether the Veteran is entitled to a 
total disability rating based upon individual unemployability 
neither his nonservice-connected disabilities nor his advancing 
age may be considered.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating in 
itself is a recognition that the impairment makes it difficult to 
obtain and keep employment.  The question is whether the Veteran 
is capable of performing the physical and mental acts required by 
employment, not whether the Veteran can find employment.  Id.

In a claim for TDIU, the Board may not reject the claim without 
producing evidence, as distinguished from mere conjecture, that 
the Veteran's service-connected disability or disabilities do not 
prevent him from performing work that would produce sufficient 
income to be other than marginal.  See Friscia v. Brown, 7 Vet. 
App. 294 (1995).  The Court stressed that VA has a duty to 
supplement the record by obtaining an examination which includes 
an opinion on what effect the appellant's service-connected 
disabilities have on his ability to work.  Friscia, at 297, 
citing 38 U.S.C.A. § 5107(a); 38 C.F.R. §§ 3.103(a), 3.326, 
3.327, 4.16(a).  

In this case, the Veteran is currently service-connected for 
right and left knee degenerative joint disease, each evaluated as 
10 percent disabling, degenerative disc disease of the lumbar 
spine, evaluated as 10 percent disabling, instability of the 
right and left knees, each evaluated as 10 percent disabling, 
peripheral neuropathy of the right and left lower extremity, each 
evaluated as 10 percent disabling, right and left ankle 
instability, each evaluated as 10 percent disabling, and fracture 
of the right 11th rib, evaluated as noncompensable.  The 
Veteran's combined evaluation for compensation for these service-
connected disabilities is 70 percent disabling.

Based on the language noted above, the Board finds that the 
Veteran has met the schedular percentage criteria for a total 
disability rating based on individual unemployability.  In this 
regard, as the Veteran's bilateral knee, bilateral ankle, back, 
and rib disability all effect a single body system, i.e., the 
orthopedic system, and his bilateral peripheral neuropathy and 
his back disability result from a common etiology, such may be 
combined to meet the schedular threshold as provided in 38 C.F.R. 
§ 4.16(a).   

In addition, the record shows that the Veteran is currently 
unemployed.  He alleges that his service-connected disabilities 
prevent him from obtaining gainful employment.  While the Veteran 
was most recently afforded VA examinations in July 2006 and April 
2008 in order to ascertain the severity of his service-connected 
disabilities, an opinion as to his unemployability and the effect 
of his service-connected disabilities on his employability has 
not been rendered.  Thus, a review of the record shows that 
further development is needed to properly adjudicate the TDIU 
claim including examination of the Veteran with a request for an 
opinion as to his unemployability and the effect of his service-
connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for an 
appropriate VA examination to evaluate his 
service-connected disabilities.  All 
indicated tests and studies are to be 
performed.  Prior to the examination, the 
claims folder must be made available for 
review of the case. A notation to the effect 
that this record review took place should be 
included in the report.

In particular, the examiner should (a) 
comment generally on the functional and 
industrial impairment caused by the service-
connected disabilities and (b) indicate 
whether, without consideration of the 
Veteran's age or nonservice-connected 
disabilities, the service-connected 
disabilities, either singularly or jointly, 
prevent him from securing and following a 
substantially gainful occupation.

Opinions should be provided based on the 
results of examination, a review of the 
medical and lay evidence of record, and sound 
medical principles.  The examiner should note 
that consideration may be given to the 
Veteran's level of education, special 
training, and previous work experience in 
arriving at a conclusion, but not to his age 
or to the impairment caused by nonservice-
connected disabilities.  The question is 
whether the Veteran is capable of performing 
the physical and mental acts required by 
employment, not whether the Veteran can find 
employment.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report. 

2.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claim should be readjudicated 
based on the entirety of the evidence.  If 
the claim remains denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

